DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29th, 2021 has been entered.

Claim Status
Claims 1-20 and 22 remain cancelled. Claims 21, 30 and 36 have been amended. Claims 21 and 23-40 remain pending and are ready for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 23, 25, 27-30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Publication No. 2016/0179386 -- "Zhang") in view of Kotra et al. (US Publication No. 2018/0088853 -- "Kotra") in further view of Atkisson et al. (US Publication No. 2012/0124294 -- "Atkisson").

Regarding claim 21, Zhang teaches A system, comprising: a memory comprising a plurality of groups of memory cells; and a controller coupled to the memory and configured to: (Zhang paragraph [0072], Alternatively, data received by the memory controller of the memory chip may be immediately routed in accordance with its stream designation (A, B, C), with only as much buffering as may be needed to accommodate conflicts in allocation of resources such as bus bandwidth, chip access or the like. It should be understood that all of these operations may operate in symbiosis with other processes for reading data, and for managing the operation of the flash memory. Flash memory can be used which is comprised of pages and blocks (i.e., groups of memory cells), which are managed with a controller) track respective invalidation velocities of the plurality of groups of memory cells; (Zhang paragraph [0063], Where write operations of the user may cause the data in a physical address of a block to be changed, the changed data is written to a page in another block having free pages. The result is that some of the pages of the previously entirely valid block are now invalid. Over a period of time more of the pages of the block may become invalid. We characterize the rate at which this invalidation occurs as the "heat" of the block. The rate of invalidation of the pages of the blocks is tracked) assign categories to the plurality of groups of memory cells based on the invalidation velocities; (Zhang paragraph [0063], We characterize the rate at which this invalidation occurs as the "heat" of the block, where we have already described the properties of a "cold" block. A process that rapidly invalidates pages of a block would be called "hot", with "warm" being an intermediate case. This property of the data is easier to describe using qualitative terms as the specific characterization of the rates may be dependent on the system design. The pages are characterized based on the aforementioned rate of invalidation) wherein the assigned categories include a sequential data category and at least one additional category (Zhang paragraph [0006], To prevent the memory from being filled (that is, to be in a state where there are no free pages) as a consequence of lost space associated with writing or modifying the data contents of the pages of SLC, MLC or TLC NAND flash in a block are written sequentially, from the lowest page address to highest page address. A memory address of a page may be described by the block number on a chip, sequential page number in the block, the sector number in the block, and may include the location of a byte within a sector, if needed. Zhang paragraph [0014], In an example, a pool of "free" blocks (comprised of a plurality of pages) may be maintained by the GC (garbage collection) algorithm comprising a number of never used blocks or blocks that have already been reclaimed by the GC algorithm and have been subject to the block erase process. A free block is one to which data can be written so as to sequentially fill the pages of the block, in whole or in part. If the process is interrupted, the resumption of the writing of data would begin with the next highest free page of the block. The pool of free blocks may include physical memory that was originally part of the memory reserved for overprovisioning where other free blocks are now allocated to overprovisioning. This would be considered an aspect of wear leveling where free blocks are selected such that a cumulative erasure count of each block in the entire flash memory is approximately equal. Alternatively the wear leveling may pertain to a specific selected portion of the flash memory. Regarding the additional category, pages are characterized into hot/cold pages based on the aforementioned rate of invalidation as described in Zhang paragraph [0063], We characterize the rate at which this invalidation occurs as the "heat" of the block, where we have already described the properties of a "cold" block. A process that rapidly invalidates pages of a block would be called "hot", with "warm" being an intermediate case. This property of the data is easier to describe using qualitative terms as the specific characterization of the rates may be dependent on the system design) receive host data corresponding to a particular logical address range; (Zhang paragraph [0042], When referring to the location in a memory system of a block of data one may refer to a Logical Block Address (LBA), which is how the location may be referred by the user. The user/host may send data or requests referring to memory via the logical addresses for a block. Also see Zhang paragraph [0043], In this context a data page is characterized by a LBA being mapped to a PBA of the block of the physical memory. So the term "block when referring to logical address space in these acronyms should be understood to be of a size of an individual logical page of perhaps 4 KB that is associated with an equivalent sized area of physical memory within the physical block, which is comprised of a plurality of physical pages. Other similar relationships such as "superblocks" comprised of a plurality of LBAs being mapped to a larger PBA, sectors, being mapped to a portion of a page, or the like would also be understood by a person of skill in the art) and responsive to determining that the particular logical address range is associated with a particular one of the assigned categories, write the host data to one of the plurality of groups of memory cells having the particular category assigned thereto (Zhang paragraph [0063], We characterize the rate at which this invalidation occurs as the "heat" of the block, where we have already described the properties of a "cold" block. A process that rapidly invalidates pages of a block would be called "hot", with "warm" being an intermediate case. This property of the data is easier to describe using qualitative terms as the specific characterization of the rates may be dependent on the system design. Identifiers such as "hot" or "cold" are applied to the pages, which are referred to as logical addresses in the L2P contained in the FTL, see above).
Zhang does not teach wherein the sequential data category is associated with groups of memory cells whose tracked invalidation velocities correlate to host data written to a number of sequential logical addresses; receive host data corresponding to a particular logical address range; and responsive to determining that the particular logical address range associated with a particular one of the assigned categories.
 receive host data corresponding to a particular logical address range; and responsive to determining that the particular logical address range associated with a particular one of the assigned categories (Kotra paragraph [0006], pages are kept in the segments of a group having a physical address that matches their own logical address. The logical addresses are mapped to the physical addresses for specific pages, see Kotra paragraph [0045-0046], In the specific example of FIG. 5a, segment 1 is known to have physical address 000XXX, segment 2 is known to have physical address 001XXX, etc. This information may be contained, e.g., within the respective fields 511 of the table entry 510. For illustrative ease such information is not shown in FIG. 5a. Each of the fields 511 also contains the logical address of the specific page that is allocated to operate out of its corresponding segment. From entry 510 in FIG. 5a, page A having logical address 000XXX is understood to be allocated to segment 1, page B having logical address 001XXX is understood to be allocated to segment 2).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zhang with those of Kotra. Kotra teaches mapping logical address ranges to physical addresses for specific logical/physical translation units (i.e., pages). This is a clear improvement that allows the memory system to have more flexibility when accessing this part of memory, ultimately improving the performance (Kotra paragraph [0044], Here, note that an entire system memory of a computing system memory may be composed of many different segment groups like segment group 501. Correspondingly, a complete table structure having many entries like entry 510 (e.g., one entry in the table per segment group in system memory) may be used to control allocation of pages to specific segments throughout operation of the system and system memory).

Zhang in view of Kotra does not teach wherein the sequential data category is associated with groups of memory cells whose tracked invalidation velocities correlate to host data written to a number of sequential logical addresses.
However, Atkisson teaches wherein the sequential data category is associated with groups of memory cells whose tracked invalidation velocities correlate to host data written to a number of sequential logical addresses (Atkisson paragraph [0058], In one embodiment, the direct cache module 116, even during a data flush operation, allows a cache write rate for the cache 102 that is greater than the destage rate, by an amount less than or equal to a rate at which cache writes invalidate dirty data on the cache 102, referred to herein as a dirty write hit rate. Dirty write hits update dirty data in the cache 102 without increasing the amount of dirty data in the cache 102. The sequential data category includes a rate of invalidation of data written, based on a plurality of sequential logical addresses, see Atkisson paragraph [0250], In one embodiment, the total cache write rate that the monitor module 602 samples for the cache 102 comprises a total amount of data written to the cache 102 in response to user write requests from the host device 114 or other clients. The total cache write rate, in certain embodiments, includes both a dirty write hit rate, which does not increase the amount of dirty data in the cache 102, and a clean write hit rate, which does increase the amount of dirty data in the cache 102. A dirty write hit rate is a rate at which cache writes invalidate dirty data on the cache 102. Dirty write hits update dirty data in the cache 102 without increasing the amount of dirty data in the cache 102 because the old dirty data is invalidated and no longer needs to be destaged to the backing store 118. A clean write hit rate is a rate at which cache writes invalidate previously destaged clean data on the cache 102, increasing the total amount of dirty data on the cache 102. The total cache write rate may also include a write miss rate, which is a rate at which data is written to the cache 102 corresponding to one or more LBAs for which the cache 102 does not currently store data, also increasing the amount of dirty data on the cache 102. For the host data being written, see Atkisson paragraph [0057], The direct cache module 116, in certain embodiments, continues to satisfy storage requests, such as read and/or write requests during destaging, even during data flush operations in which the direct cache module 116 destages some or all dirty data from the cache 102 to the backing store 118. The host device 114 or another client of the cache 102 may initiate a data flush operation in preparation for a maintenance operation on the backing store 118, on the cache 102, or the like. Lastly, for additional information regarding the plurality of sequential addresses, see Atkisson Fig.1A and 1B and paragraph [0288], In one embodiment, the destage module 706 destages data from the cache 102 to the backing store 118 in a cache log order. As described above with regard to the cache 102 of FIGS. 1A and 1B, the cache log order is an order in which data is organized within or appended to a log of the cache 102, such as oldest to newest or the like. In a further embodiment, the destage module 706 destages data from the cache 102 to the backing store 118 in a sequential backing store address order. As described above with regard to the cache 102 of FIGS. 1A and 1B, the sequential backing store address order, in certain embodiments, comprises one or more ranges of address contiguous data that is sequentially ordered by backing store address).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zhang and Kotra with those of Atkisson. Atkisson teaches using a sequential data category for the invalidation rate of a number of sequential logical addresses for written data, which allows for a more efficient invalidation and flushing operation when it is performed, see Atkisson paragraph [0069], In certain embodiments, the direct cache module 116 can provide a higher destage rate destaging data in a sequential backing store address order than in a cache log order, due to more efficient write rates of the backing store 118, or the like. The direct cache module 116, in other embodiments, can destage data more efficiently for the cache 102 in a cache log order, as described above. The direct cache module 116, in one embodiment, balances destaging in cache log order and in backing store address order. Also see Atkisson paragraph [0072], In one embodiment, the direct cache module 116 destages dirty data from the cache 102 to the backing store 118 in an order that favors operation of the backing store, the order selected such that backing store operation is more efficient during and/or following the destaging. One example of an order that favors operation of the backing store is destaging in a sequential backing store address order).

The system of claim 22, wherein the at least one additional category includes: a mixed data category associated with a mix of sequential data and random data; a hot data category; and a cold data category (Zhang paragraph [0063], We characterize the rate at which this invalidation occurs as the "heat" of the block, where we have already described the properties of a "cold" block. A process that rapidly invalidates pages of a block would be called "hot", with "warm" being an intermediate case. This property of the data is easier to describe using qualitative terms as the specific characterization of the rates may be dependent on the system design. The pages are characterized into hot/cold pages based on the aforementioned rate of invalidation).

Regarding claim 25, Zhang in view of Kotra in further view of Atkisson teaches The system of claim 21, wherein the controller is configured to assign respective range identifiers to a plurality of logical address ranges, (Kotra paragraph [0006], pages are kept in the segments of a group having a physical address that matches their own logical address. The logical addresses are mapped to the physical addresses for specific pages, see Kotra paragraph [0045-0046], In the specific example of FIG. 5a, segment 1 is known to have physical address 000XXX, segment 2 is known to have physical address 001XXX, etc. This information may be contained, e.g., within the respective fields 511 of the table entry 510. For illustrative ease such information is not shown in FIG. 5a. Each of the fields 511 also contains the logical address of the specific page that is allocated to operate out of its corresponding segment. From entry 510 in FIG. 5a, page A having logical address 000XXX is understood to be allocated to segment 1, page B having logical address 001XXX is understood to be allocated to segment 2) and wherein the range identifiers correspond to respective categories to which the plurality of groups of memory cells can be assigned (Zhang paragraph [0063], We characterize the rate at which this invalidation occurs as the "heat" of the block, where we have already described the properties of a "cold" block. A process that rapidly invalidates pages of a block would be called "hot", with "warm" being an intermediate case. This property of the data is easier to describe using qualitative terms as the specific characterization of the rates may be dependent on the system design. Identifiers such as "hot" or "cold" are applied to the pages, which are referred to as logical addresses in the L2P contained in the FTL, see above).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zhang with those of Kotra. Kotra teaches mapping logical address ranges to physical addresses for specific logical/physical translation units (i.e., pages). This is a clear improvement that allows the memory system to have more flexibility when accessing this part of memory, ultimately improving the performance (Kotra paragraph [0044], Here, note that an entire system memory of a computing system memory may be composed of many different segment groups like segment group 501. Correspondingly, a complete table structure having many entries like entry 510 (e.g., one entry in the table per segment group in system memory) may be used to control allocation of pages to specific segments throughout operation of the system and system memory).

Regarding claim 27, Zhang in view of Kotra in further view of Atkisson teaches The system of claim 21, wherein the controller is configured to maintain logical to physical address mappings for the memory, (Zhang paragraph [0052], a Flash Translation Layer (FTL), manages the mapping of logical addresses to physical addresses, and would allocate a free physical page of a block to the data to be written based on the protocol for writing data to NAND flash memory; and, where the data is modified data, de-allocate the physical page where the original data for the LBA of the modified data was stored and associate the physical address of the relocated data with the LBA. The physical page that has been de-allocated no longer has valid data as the data in the physical location is no longer related to any LBA through the FTL. The FTL contains the address mappings, but the memory controller will update and control the changes) the address mappings including respective stream identifiers corresponding to the assigned categories (Zhang paragraph [0094], Two cases were studied: (1) the multiple stream schema of FIG. 3; and (2), a case where a single stream of data to be written is used. The single stream case (2) would merge all of the data of case (1) so that there was no differentiation as to heat or the source of the data to be written. We will compare the write-amplification performance of the two schemas. For case (1), the user data is hot and cold data as identified a priori in accordance with the statistics of the traffic generator and is mapped to physical addresses by the FTL operating on stream A, as previously described, and results in patterns of hot and cold data developing on the blocks of the memory system. The relationship of the characteristics of the user data pattern and the resultant storage pattern is not straightforward and evolves with time. That is, the system eventually learns where the garbage-collected data ought to be routed. Eventually the data of stream A, as stored in a block, is garbage collected and is allocated to stream B or C, as appropriate. Each logical address mapping can identify a unique stream identifier according to an aforementioned assigned category (i.e, data characteristic) which influences the data output).

Regarding claim 28, Zhang in view of Kotra in further view of Atkisson teaches The system of claim 21, wherein the controller is coupled to separate buffers to store received host data whose corresponding logical addresses correspond to different stream identifiers (Zhang paragraph [0071], In an example of the method 300, a plurality of data streams to be written to the flash memory chip are created with differing traffic patterns or sources of data to be written. For example, a first stream of data (A) may receive data that originates with the user (after any pre-processing such as deduplication, compression, RAID, or the like), a second stream (B) may receive data that originates in the garbage collection of "hot" blocks, and a third stream (C) may receive data that originates in the garbage collection of "cold" blocks. Data from stream A may be written to block BA, data from stream B may be written to block BB and data from stream C may be written to block BC. Data that originates with other housekeeping operations may be routed to a separate data stream or otherwise allocated to the main streams A, B, C described above, or additional streams may be created and similarly managed. A fourth stream D (not shown), may be used to store metadata journals in circular buffer fashion, where garbage collection consists of erasing whole blocks containing metadata without relocating any data when the buffer is overwritten. Different data streams can correspond to separate logical addresses, each of which can have their own unique buffer/cache region to write host data to).

Regarding claim 29, Zhang in view of Kotra in further view of Atkisson teaches The system of claim 21, wherein the controller is configured to perform garbage collection on data stored in the memory based on the categories assigned to the plurality of groups of memory cells (Zhang paragraph [0023], When an erased block is needed to replenish the erased block pool, a block is selected from the blocks storing data having a highest garbage collection parameter value for garbage connection; and determining the hot/cold status of the block being garbage collected using by computing a heuristic value. The garbage collection is performed based on the hot/cold designation for the blocks).

Regarding claim 30, Zhang teaches A method, comprising: tracking respective invalidation velocities corresponding to groups of memory cells in a memory; (Zhang paragraph [0063], Where write operations of the user may cause the data in a physical address of a block to be changed, the changed data is written to a page in another block having free pages. The result is that some of the pages of the previously entirely valid block are now invalid. Over a period of time more of the pages of the block may become invalid. We characterize the rate at which this invalidation occurs as the "heat" of the block. The rate of invalidation of the pages of the blocks is tracked) assigning data stream identifiers to the plurality of groups of memory cells based on the invalidation velocities; (Zhang paragraph [0063], We characterize the rate at which this invalidation occurs as the "heat" of the block, where we have already described the properties of a "cold" block. A process that rapidly invalidates pages of a block would be called "hot", with "warm" being an intermediate case. This property of the data is easier to describe using qualitative terms as the specific characterization of the rates may be dependent on the system design. The pages are characterized based on the aforementioned rate of invalidation) receiving host data corresponding to a particular logical address range; (Zhang paragraph [0042], When referring to the location in a memory system of a block of data one may refer to a Logical Block Address (LBA), which is how the location may be referred by the user. The user/host may send data or requests referring to memory via the logical addresses for a block. Also see Zhang paragraph [0043], In this context a data page is characterized by a LBA being mapped to a PBA of the block of the physical memory. So the term "block when referring to logical address space in these acronyms should be understood to be of a size of an individual logical page of perhaps 4 KB that is associated with an equivalent sized area of physical memory within the physical block, which is comprised of a plurality of physical pages. Other similar relationships such as "superblocks" comprised of a plurality of LBAs being mapped to a larger PBA, sectors, being mapped to a portion of a page, or the like would also be understood by a person of skill in the art) and responsive to determining that the particular logical address range is associated with a particular one of the assigned data stream identifiers, writing the host data to one of the groups of memory cells having the particular data stream identifier assigned thereto (Zhang paragraph [0024], The method further comprises maintaining a first write stream, a second write stream and a third write stream, such that data from the each of the first write stream, the second write stream and the third write stream is written to separate blocks of the flash memory by a flash translation layer. User data is inserted in the first write stream, hot data is inserted in the second write stream and cold data is inserted in the third write stream. If no free page location is available for the selected stream of the first write stream, the second write stream or the third write stream a block of memory is selected from the erased block pool and associating the erased block of memory with a one of the streams requiring page locations for writing the data; and, determining if the number of erased blocks in the erased block pool has been reduced to a predetermined number. If the predetermined number is reached, the block of memory is selected from the blocks of memory storing data having a highest the garbage collection parameter for garbage collection and performing garbage collection. Zhang uses data streams that are assigned based on data characteristics/invalidation velocities, to send data to the associated memory pages (i.e., logical addresses). Each data stream has a unique characteristic associated, and therefore has different logical addresses, which are explicitly laid out in the Kotra reference. Also see Zhang paragraph [0071], In an example of the method 300, a plurality of data streams to be written to the flash memory chip are created with differing traffic patterns or sources of data to be written. For example, a first stream of data (A) may receive data that originates with the user (after any pre-processing such as deduplication, compression, RAID, or the like), a second stream (B) may receive data that originates in the garbage collection of "hot" blocks, and a third stream (C) may receive data that originates in the garbage collection of "cold" blocks).
Zhang does not teach wherein the sequential data category is associated with groups of memory cells whose tracked invalidation velocities correlate to host data written to a number of sequential logical addresses; receiving host data corresponding to a particular logical address range; and responsive to determining that the particular logical address range is associated with a particular one of the assigned data stream identifiers.
However, Kotra teaches receiving host data corresponding to a particular logical address range; and responsive to determining that the particular logical address range is associated with a particular one of the assigned data stream identifiers (Kotra paragraph [0006], pages are kept in the segments of a group having a physical address that matches their own logical address. The logical addresses are mapped to the physical addresses for specific pages, see Kotra paragraph [0045-0046], In the specific example of FIG. 5a, segment 1 is known to have physical address 000XXX, segment 2 is known to have physical address 001XXX, etc. This information may be contained, e.g., within the respective fields 511 of the table entry 510. For illustrative ease such information is not shown in FIG. 5a. Each of the fields 511 also contains the logical address of the specific page that is allocated to operate out of its corresponding segment. From entry 510 in FIG. 5a, page A having logical address 000XXX is understood to be allocated to segment 1, page B having logical address 001XXX is understood to be allocated to segment 2).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zhang with those of Kotra. Kotra teaches mapping logical address ranges to physical addresses for specific logical/physical translation units (i.e., pages). This is a clear improvement that allows the memory system to have more flexibility when accessing this part of memory, ultimately improving the performance (Kotra paragraph [0044], Here, note that an entire system memory of a computing system memory may be composed of many different segment groups like segment group 501. Correspondingly, a complete table structure having many entries like entry 510 (e.g., one entry in the table per segment group in system memory) may be used to control allocation of pages to specific segments throughout operation of the system and system memory).

Zhang in view of Kotra does not teach wherein the sequential data category is associated with groups of memory cells whose tracked invalidation velocities correlate to host data written to a number of sequential logical addresses.
However, Atkisson teaches wherein the sequential data category is associated with groups of memory cells whose tracked invalidation velocities correlate to host data written to a number of sequential logical addresses (Atkisson paragraph [0058], In one embodiment, the direct cache module 116, even during a data flush operation, allows a cache write rate for the cache 102 that is greater than the destage rate, by an amount less than or equal to a rate at which cache writes invalidate dirty data on the cache 102, referred to herein as a dirty write hit rate. Dirty write hits update dirty data in the cache 102 without increasing the amount of dirty data in the cache 102. The sequential data category includes a rate of invalidation of data written, based on a plurality of sequential logical addresses, see Atkisson paragraph [0250], In one embodiment, the total cache write rate that the monitor module 602 samples for the cache 102 comprises a total amount of data written to the cache 102 in response to user write requests from the host device 114 or other clients. The total cache write rate, in certain embodiments, includes both a dirty write hit rate, which does not increase the amount of dirty data in the cache 102, and a clean write hit rate, which does increase the amount of dirty data in the cache 102. A dirty write hit rate is a rate at which cache writes invalidate dirty data on the cache 102. Dirty write hits update dirty data in the cache 102 without increasing the amount of dirty data in the cache 102 because the old dirty data is invalidated and no longer needs to be destaged to the backing store 118. A clean write hit rate is a rate at which cache writes invalidate previously destaged clean data on the cache 102, increasing the total amount of dirty data on the cache 102. The total cache write rate may also include a write miss rate, which is a rate at which data is written to the cache 102 corresponding to one or more LBAs for which the cache 102 does not currently store data, also increasing the amount of dirty data on the cache 102. For the host data being written, see Atkisson paragraph [0057], The direct cache module 116, in certain embodiments, continues to satisfy storage requests, such as read and/or write requests during destaging, even during data flush operations in which the direct cache module 116 destages some or all dirty data from the cache 102 to the backing store 118. The host device 114 or another client of the cache 102 may initiate a data flush operation in preparation for a maintenance operation on the backing store 118, on the cache 102, or the like. Lastly, for additional In one embodiment, the destage module 706 destages data from the cache 102 to the backing store 118 in a cache log order. As described above with regard to the cache 102 of FIGS. 1A and 1B, the cache log order is an order in which data is organized within or appended to a log of the cache 102, such as oldest to newest or the like. In a further embodiment, the destage module 706 destages data from the cache 102 to the backing store 118 in a sequential backing store address order. As described above with regard to the cache 102 of FIGS. 1A and 1B, the sequential backing store address order, in certain embodiments, comprises one or more ranges of address contiguous data that is sequentially ordered by backing store address).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zhang and Kotra with those of Atkisson. Atkisson teaches using a sequential data category for the invalidation rate of a number of sequential logical addresses for written data, which allows for a more efficient invalidation and flushing operation when it is performed, see Atkisson paragraph [0069], In certain embodiments, the direct cache module 116 can provide a higher destage rate destaging data in a sequential backing store address order than in a cache log order, due to more efficient write rates of the backing store 118, or the like. The direct cache module 116, in other embodiments, can destage data more efficiently for the cache 102 in a cache log order, as described above. The direct cache module 116, in one embodiment, balances destaging in cache log order and in backing store address order. Also see Atkisson paragraph [0072], In one embodiment, the direct cache module 116 destages dirty data from the cache 102 to the backing store 118 in an order that favors operation of the backing store, the order selected such that backing store operation is more efficient during and/or following the destaging. One example of an order that favors operation of the backing store is destaging in a sequential backing store address order).



Regarding claim 33, Zhang in view of Kotra in further view of Atkisson teaches The method of claim 30, further comprising determining respective logical address ranges (Kotra paragraph [0006], pages are kept in the segments of a group having a physical address that matches their own logical address. The logical addresses are mapped to the physical addresses for specific pages, see Kotra paragraph [0045-0046], In the specific example of FIG. 5a, segment 1 is known to have physical address 000XXX, segment 2 is known to have physical address 001XXX, etc. This information may be contained, e.g., within the respective fields 511 of the table entry 510. For illustrative ease such information is not shown in FIG. 5a. Each of the fields 511 also contains the logical address of the specific page that is allocated to operate out of its corresponding segment. From entry 510 in FIG. 5a, page A having logical address 000XXX is understood to be allocated to segment 1, page B having logical address 001XXX is understood to be allocated to segment 2) corresponding to the groups of memory cells (Zhang paragraph [0042], When referring to the location in a memory system of a block of data one may refer to a Logical Block Address (LBA), which is how the location may be referred by the user. The user/host may send data or requests referring to memory via the logical addresses for a block. Also see Zhang paragraph [0043], In this context a data page is characterized by a LBA being mapped to a PBA of the block of the physical memory. So the term "block when referring to logical address space in these acronyms should be understood to be of a size of an individual logical page of perhaps 4 KB that is associated with an equivalent sized area of physical memory within the physical block, which is comprised of a plurality of physical pages. Other similar relationships such as "superblocks" comprised of a plurality of LBAs being mapped to a larger PBA, sectors, being mapped to a portion of a page, or the like would also be understood by a person of skill in the art).


Claim 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kotra in further view of Atkisson as applied to claim 21 and 30 above, and further in view of Stephens et al. (US Publication No. 2017/0185322 -- "Stephens").

Regarding claim 24, Zhang in view of Kotra in further view of Stephens teaches The system of claim 21, wherein the controller is further configured to: track respective invalidation accelerations of the plurality of groups of memory cells; (Stephens paragraph [0069], the improved storage device accelerates execution of data invalidation commands when N is greater than 1 by as much as 40 to 90% faster than conventional controllers executing conventional data invalidation commands. FIG. 11 shows the duration times for executing a data invalidation command on a 1 Terabyte (TB) of data on an SSD (of greater than 1 TB in size) for different values of the execution parameter. The rate of the valid data velocity is determined for a given memory region) and assign the categories to the plurality of groups of memory cells based on the invalidation accelerations (Stephens paragraph [0038], even the effect on garbage collection is mitigated because the count value 106a is updated in the background by the controller 103 when executing other operations for the file system 101. For example, during write operations, the controller 103 will rewrite recently deleted pages with new data and will update the count value 106a accordingly. Additionally, the controller 103 will also update the count value 106a for updated blocks when performing periodic garbage collection. Therefore, through these other processes, the count value 106a will be continuously updated and become accurate again. The aforementioned calculated values are used to select blocks for garbage collection).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zhang and Kotra and Atkisson with those of Stephens. Stephens teaches that the values obtained are used to more accurately choose a block for garbage collection to make the process more efficient (Stephens paragraph [0009], the purpose of the data invalidation command is to make the process of updating the flash memory with new data more efficient).

 The method of claim 30, further comprising tracking respective invalidation accelerations corresponding to the groups of memory cells (Stephens paragraph [0069], the improved storage device accelerates execution of data invalidation commands when N is greater than 1 by as much as 40 to 90% faster than conventional controllers executing conventional data invalidation commands. FIG. 11 shows the duration times for executing a data invalidation command on a 1 Terabyte (TB) of data on an SSD (of greater than 1 TB in size) for different values of the execution parameter. The rate of the valid data velocity is determined for the memory cells).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zhang and Kotra and Atkisson with those of Stephens. Stephens teaches that the values obtained are used to more accurately choose a block for garbage collection to make the process more efficient (Stephens paragraph [0009], the purpose of the data invalidation command is to make the process of updating the flash memory with new data more efficient).


Claims 26 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kotra in further view of Atkisson as applied to claim 21 and 30 McGowan (US Publication No. 2010/0011137 -- "McGowan").

Regarding claim 26, Zhang in view of Kotra in further view of Atkisson and in further view of McGowan teaches The system of claim 21, wherein the categories to which the plurality of groups of memory cells can be assigned are based on respective data stream types (McGowan paragraph [0055], The data is transferred to the buffer 206 associated with the stream identifier. The use of the stream identifier allows data to be transferred for streams in any order because there is a separate buffer list 204 assigned per stream identifier. The buffer is associated with and assigned to a specific stream ID).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zhang and Kotra and Atkisson with those of McGowan. McGowan teaches sending the stream ID to a buffer assigned to that specific stream ID, which can improve the system by allowing commands for respective processes to be performed in any order the user deems most effective (McGowan paragraph [0055], The use of the stream identifier allows data to be transferred for streams in any order because there is a separate buffer list 204 assigned per stream identifier. Thus, two processes A and B may each be assigned a unique stream identifier allowing the commands for each of the respective processes to be completed out-of-order).

The method of claim 30, wherein the method further comprises maintaining separate buffers on a controller to which the memory is coupled, the separate buffers for storing received host data prior to writing the data to the memory based on the tracked invalidation velocities (McGowan paragraph [0055], The data is transferred to the buffer 206 associated with the stream identifier. The use of the stream identifier allows data to be transferred for streams in any order because there is a separate buffer list 204 assigned per stream identifier. Thus, two processes A and B may each be assigned a unique stream identifier allowing the commands for each of the respective processes to be completed out-of-order. This allows for a separate buffer to store host data in the opposite of the expected order (i.e, based on the invalidation velocity)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zhang and Kotra and Atkisson with those of McGowan. McGowan teaches sending the stream ID to a buffer assigned to that specific stream ID, which can improve the system by allowing commands for respective processes to be performed in any order the user deems most effective (McGowan paragraph [0055], The use of the stream identifier allows data to be transferred for streams in any order because there is a separate buffer list 204 assigned per stream identifier. Thus, two processes A and B may each be assigned a unique stream identifier allowing the commands for each of the respective processes to be completed out-of-order).


Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kotra in further view of Atkisson as applied to claim 30 above, and further in view of Stephens and further in view of Kochunni et al. (US Publication No. 2015/0324255 -- "Kochunni").

Regarding claim 32, Zhang in view of Kotra in further view of Atkisson and in further view of Stephens and further in view of Kochunni teaches The method of claim 31, further comprising assigning the data stream identifiers to the groups of memory cells (Kochunni paragraph [0303], Table 1 depicts an example of how a system can store information related to locations from the primary storage (column heading "Primary Storage Location") and the corresponding secondary storage location(s) (column heading "Secondary Storage Location") where the data is stored. Data at the primary storage location may be listed with varying granularity such as an individual file ("resume.doc") or a group of files ("/usr/documents") or a volume ("M:database"). The "job id" column may store identification of a job associated with the backup of the data from the primary storage location. The "streams used" column may list the stream identifiers assigned to the movement of data. The stream id's may be contiguous or non-contiguous. The secondary storage location column may store information about where the backed up data is located. Data stream identifiers can be assigned to the memory based on data characteristics) based on the invalidation accelerations (Stephens paragraph [0038], even the effect on garbage collection is mitigated because the count value 106a is updated in the background by the controller 103 when executing other operations for the file system 101. For example, during write operations, the controller 103 will rewrite recently deleted pages with new data and will update the count value 106a accordingly. Additionally, the controller 103 will also update the count value 106a for updated blocks when performing periodic garbage collection. Therefore, through these other processes, the count value 106a will be continuously updated and become accurate again. The aforementioned data values are calculated values are used to select blocks for garbage collection).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zhang, Kotra, Atkisson and Stephens with those of Kochunni. Kochunni teaches assigning data stream identifiers to groups of memory based on a given data characteristic (i.e., such as the invalidation acceleration taught in Stephens). This process of assigning data streams can be used to quickly classify data (i.e., from received location/component), as well as to share the load on multiple data paths, preventing data overload (Kochunni paragraph [0305-0306], The configuration 450 depicts an alternative arrangement in which the data to be transferred from a client computer 452 is divided into nine data streams 454, with three data streams per media agent, via a user interface 456. Multiple media agents 458 may control the flow of one or more data streams to store data into (and correspondingly restore data from) multiple storage devices 460. In some embodiments, a backup job may be divided into multiple streams to share the load on multiple data paths. In one advantageous aspect, no single data path may be excessively loaded while other data paths remain under-utilized. In some embodiments, a storage policy can be configured to specify the use of multiple datapaths to perform parallel backups (i.e., the use of multiple streams) for data backups).

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kotra in further view of Atkisson as applied to claim 30 above, and further in view of Kochunni.

Regarding claim 34, Zhang in view of Kotra in further view of Atkisson and in further view of Kochunni teaches The method of claim 30, wherein the data stream identifiers include a sequential data stream identifier and a random data stream identifier (Kochunni paragraph [0303], Table 1 depicts an example of how a system can store information related to locations from the primary storage (column heading "Primary Storage Location") and the corresponding secondary storage location(s) (column heading "Secondary Storage Location") where the data is stored. Data at the primary storage location may be listed with varying granularity such as an individual file ("resume.doc") or a group of files ("/usr/documents") or a volume ("M:database"). The "job id" column may store identification of a job associated with the backup of the data from the primary storage location. The "streams used" column may list the stream identifiers assigned to the movement of data. The stream id's may be contiguous or non-contiguous. The secondary storage location column may store information about where the backed up data is located. The data stream identifiers that are assigned can 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zhang and Kotra and Atkisson with those of Kochunni. Kochunni teaches assigning data stream identifiers to groups of memory based on a given data characteristic (i.e., such as the invalidation acceleration taught in Stephens). This process of assigning data streams can be used to quickly classify data (i.e., from received location/component), as well as to share the load on multiple data paths, preventing data overload (Kochunni paragraph [0305-0306], The configuration 450 depicts an alternative arrangement in which the data to be transferred from a client computer 452 is divided into nine data streams 454, with three data streams per media agent, via a user interface 456. Multiple media agents 458 may control the flow of one or more data streams to store data into (and correspondingly restore data from) multiple storage devices 460. In some embodiments, a backup job may be divided into multiple streams to share the load on multiple data paths. In one advantageous aspect, no single data path may be excessively loaded while other data paths remain under-utilized. In some embodiments, a storage policy can be configured to specify the use of multiple datapaths to perform parallel backups (i.e., the use of multiple streams) for data backups).



Allowable Subject Matter
Claims 36-40 allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 36 has been indicated as being allowable over the existing prior art, as well as dependent claims 37-40. Independent claim 36 recites the novel limitation of a memory apparatus which is designed to track invalidation velocities and invalidation accelerations for a plurality of groups of memory cells. Subsequently, the plurality of groups of memory cells are written into respective data stream categories based on the aforementioned tracked invalidation velocities and accelerations. Herein, the invalidation accelerations are defined as the time rate of the change of the respective invalidation velocities and is the novel concept not taught in the current technological field. Claims 36-40 are therefore novel and constitute allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 1-5 (numbered pages 6-10), filed November 29th, 2021, with respect to Claims 21 and 23-35 under 35 U.S.C. 103 Obviousness Rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is Zhang in view of Kotra in further view of Atkisson et al. (US Publication No. 2012/0124294 -- "Atkisson").
The Atkisson reference has been added to address the newly added claim limitation corresponding to the grouping of sequential logical addresses of data based on invalidation velocities. Specifically, Atkisson teaches a plurality of sequential logical addresses of data written from a host that have a rate of invalid data written into them.

Applicant’s arguments, see pages 6-7 (numbered pages 11-12), filed November 29th, 2021, with respect to Claims 36-40 have been fully considered and are persuasive.  The 35 U.S.C. 103 Obviousness Rejection of Claims 36-40 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.C.K./Examiner, Art Unit 2136                               

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136